DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 4/5/2021 are as follows:
	Claim 1 is amended,
	Claims 12 and 13 are canceled,
	Claims 6, 8, and 14 are withdrawn,
	Claim 17 is new,
	Claims 1-11 and 14-17 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livchak et al. (U.S. Patent Publication No. 2013/0291735, “Livchak”, previously cited) in view Schwarz et al. (German Patent Publication DE4233932, “Schwarz”) and in further view of Kobayashi et al. (U.S. Patent Publication 2019/0024963, “Kobayashi”). 

Regarding Claim 1, Livchak discloses apparatus for conditioning air in a room (figs 9A) comprising:

a cover panel (604) into which a perforated area is arranged (fig 9A, ¶0064), the perforated area comprising perforations for a second air flow (608) entering the apparatus, each perforation being exposed to the room (below the apparatus); and
a heat exchanger (606) arranged within the frame and comprising at least one heat exchanger coil (evident in fig 9A), lamellas (fins, see ¶0065), and openings arranged between each adjacent lamella (as there would inherently be openings between the fins to allow for airflow), wherein the lamellas form part of the heat exchanger (fig 9A),
wherein the second air flow is induced by the first air flow into the internal space via the perforations and the openings, and wherein the first and second air flows are mixed before being discharged into the room (at 621), wherein the perforations are configured to prevent dust collecting in the openings in the heat exchanger (as the cover panel would block some dust), and wherein the cover panel including the perforations is at a distance from the lamellas of the heat exchanger (see annotated fig 9A below).

    PNG
    media_image1.png
    472
    700
    media_image1.png
    Greyscale

However, Livchak does not explicitly disclose wherein the perforations have a diameter from 1 mm to 3.5 mm. Schwarz, however, discloses an air conditioning apparatus (fig 3) wherein a cover panel (11) has perforations of a diameter of 2 mm (¶0006). Schwarz teaches that this diameter allow for laminar flow without too much turbulence which allow for more user comfort (¶0003-0005). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Livchak to have the perforations be 2 mm in order to improve user comfort. 
Livchak, as modified, does not explicitly disclose wherein each opening having a width defined between the adjacent lamella. Kobayashi, however, discloses a heat exchanger (fig 1) wherein each opening has a width defined between adjacent lamella (20, ¶0059). Kobayashi teaches that by providing differencing opening widths (at SH, SM, SL) the efficiency of the heat exchanger can be improved (see ¶0007-0009, 0011, 0026 specifically). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
This would result in a ratio of the width of the openings (which can 5mm in the case of the pitch PH being 5mm smaller than a 10mm PL pitch, see ¶0059, Kobayashi) and the diameter of the perforations (2mm, Schwarz) is at least 2:1. 

Regarding Claim 2, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak, as modified, further discloses wherein the ratio of the width of the openings (5mm, see rejection of claim above) and the diameter of the perforations (2mm, see rejection of claim 1 above) is 2.5:1. 

Regarding Claim 3, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak, as modified, further discloses wherein the diameter of the perforations is at least 1.8 mm (2 mm such as taught by Schwarz, see rejection of claim 1 above), and the width of the openings is at least 5 mm (5 mm, as taught by Kobayashi, see rejection of claim 1 above).

Regarding Claim 4, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak, as modified, further discloses wherein the diameter of the perforations is 1.8 -2.5 mm (2 mm such as taught by Schwarz, see rejection of claim 1 above). 

Regarding Claim 5, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak, as modified, further discloses wherein the width of the openings is 4-7 mm (5 mm, as taught by Kobayashi, see rejection of claim 1 above).

Regarding Claim 7, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak, as modified, further discloses wherein the cover panel (604) is pivotally connected to the frame at an edge of the cover panel (at 607, ¶0064). 

Regarding Claim 15, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak further discloses wherein the apparatus comprises an air conditioner (¶0003).

Regarding Claim 16, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak further discloses wherein the perforated area (of 604) extends over the cover panel (604), such that the perforated area is exposed to an environment outside of the apparatus (below the apparatus).

Regarding Claim 17, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. Livchak, as modified, further discloses wherein the lamellas (20, fig 2, Kobayashi) of the heat exchanger are fins extending in a direction parallel with a direction of the first air flow (¶0056, Kobayashi). 

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livchak, Schwarz, and Kobayashi as applied to claim 1 above, and further in view of Diebold et al. (U.S. Patent No. 5,676,197, “Diebold”, previously cited).

Regarding Claim 9, the combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. However, they do not explicitly disclose wherein the heat exchanger is pivotably connected to the frame at a side of the heat exchanger. Diebold, however, discloses an apparatus wherein a heat exchanger (42, figs 2 and 3) is pivotably connected to a frame at a side of the heat exchanger (col 3, lines 11-31). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claim invention for Livchak, as modified, to provide the pivotable heat exchanger of Diebold in order to allow for ease of access to the air conditioner, for cleaning or repair, without need for fully removing the heat exchanger. 

6.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livchak, Schwarz, and Kobayashi as applied to claim 1 above, and further in view of Choi et al. (Korean Patent Publication KR20040095581A, “Choi”, previously cited).

Regarding Claim 10, combination of Livchak, Schwarz, and Kobayashi discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one of the following have antibacterial properties: the frame, the cover panel, or the heat exchanger. Choi, however, discloses an antibacterial paint and teaches applying it on heat exchangers (line 17-25 of translation). It would have been obvious to a person of ordinary skill in the art before the 

Regarding Claim 11, the combination of Livchak, Schwarz, Kobayashi, and Choi discloses all previous claim limitations. Livchak, as modified, further discloses wherein the heat exchanger coil is painted with an antibacterial paint (see rejection of claim 10 above).

Response to Arguments
7.	Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Applicant argues (5-7) that Horttanainen does not teach the lamella forming part of the heat exchanger as now required by claim 1. However, Horttanainen is no longer being relied upon to teach the limitations of the Lamella, rather newly cited Kobayashi is now being relied upon to teach these limitations. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763